Citation Nr: 0730777	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  06-37 049A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to a rating in excess of 20 percent for type I 
diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active military service from August 2000 to 
March 2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted service connection for type 
I diabetes, granted service connection for bilateral 
cataracts, and denied service connection for a low back 
disability.  Pertinently, the RO assigned a 20 percent rating 
for type I diabetes, effective March 8, 2005.

The veteran disagreed with the denial of service connection 
for a low back disability and disagreed with the assignment 
of a 20 percent rating for type I diabetes; the veteran 
initiated this appeal with a notice of disagreement received 
in July 2006.  The Board notes that the veteran's July 2006 
notice of disagreement notified VA that he had moved to a new 
address in Montana, and the veteran's claims folder and 
appeal processing responsibilities were accordingly 
transferred to the RO in Fort Harrison, Montana.

After the RO issued a Statement of the Case (SOC) in October 
2006, the veteran perfected his appeal with the submission of 
a substantive appeal (VA Form 9), received at the RO in 
December 2006.

In a May 2007 rating decision, the RO granted service 
connection for degenerative disc disease of the lumbar spine, 
a complete grant of the veteran's appeal for service 
connection for his low back disability.  Correspondingly, the 
veteran expressly withdrew any remaining appeal for service 
connection for a low back disability in a signed statement 
received in June 2007.  Thus, this issue is no longer in 
appellate status and is not before the Board in this 
decision.

In June 2007, the veteran testified at a personal hearing via 
a video conference before the undersigned.  A transcript of 
his testimony has been associated with the claims file.  

After the case was certified to the Board, the veteran 
submitted additional evidence that had not been considered by 
the RO.  A remand, pursuant to 38 C.F.R. § 20.1304 is not 
necessary, however, as the veteran waived RO jurisdiction 
over the new evidence.


FINDING OF FACT

The veteran's service-connected type I diabetes requires use 
of an insulin pump and a restricted diet, but does not 
medically require regulation of activities.


CONCLUSION OF LAW

The criteria for assignment of a rating in excess of 20 
percent for type I diabetes have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.119, Diagnostic Code 7913 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the VCAA, 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty 
to notify the veteran of any information and evidence needed 
to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  This decision has since been 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
in which the Court continued to recognize that typically a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman, 19 Vet. App. at 486.

In this case, the veteran originally claimed entitlement to 
service connection for type I diabetes.  An April 2005 VCAA 
letter notified the veteran of what information and evidence 
is needed to substantiate his original claim, as well as what 
information and evidence must be submitted by the claimant, 
and what information and evidence will be obtained by VA.  
Additionally, the letter notified the veteran to submit any 
additional, relevant evidence, which in effect would include 
any evidence in his possession.  Id.; but see VA O.G.C. Prec. 
Op. No. 1-2004 (Feb. 24, 2004).

After the RO granted service connection for type I diabetes 
in a September 2005 rating decision, the veteran filed a 
notice of disagreement with the assigned rating in July 2006.  
The veteran was provided with an additional VCAA letter in 
July 2006 outlining the evidence necessary to substantiate an 
initial rating claim, including the laws regarding degrees of 
disability or effective dates for any grant of service 
connection.  Thus, the Board finds that all notices required 
by VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service private and VA treatment records.  Medical opinions 
and examinations, which include medical diagnoses and 
relevant opinions regarding the severity of the type I 
diabetes pathology also are on file, particularly from a 
March 2007 VA examination report and April and May 2007 
clarifications of that report.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).  The examination report, in light of 
the clarification subsequently obtained from the examiner, is 
thorough and contains sufficient information to decide the 
issue on appeal.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Thus, the Board finds that a further examination is 
not necessary.

Analysis

The veteran asserts that an initial rating in excess of 20 
percent is warranted for the service-connected type I 
diabetes.

Where the original rating assigned is appealed, consideration 
must be given to whether a higher rating is warranted at any 
point during the pendency of the claim.  Fenderson v. West, 
12 Vet. App. 119 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  When there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's service-connected type I diabetes has been 
rated by the RO under the provisions of Diagnostic Code 7913.  
Under this regulatory provision, a 20 percent rating is 
warranted for diabetes requiring insulin and a restricted 
diet, or oral hypoglycemic agents and a restricted diet; a 40 
percent rating is warranted when the diabetes requires 
insulin, restricted diet, and regulation of 
activities(avoidance of strenuous occupational and 
recreational activities); a 60 percent rating is warranted 
when the diabetes requires insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated; and a 100 percent rating when the 
diabetes requires more than one daily injection of insulin, 
restricted diet, and regulation of activities, with episodes 
of ketoacidosis or hypoglycemic reactions requiring at least 
three hospitalizations per year or weekly visits to a 
diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. § 4.119, 
Diagnostic Code 7913.

It is clear from the record that the veteran requires the use 
of an insulin pump to regulate his diabetes, and that he 
requires a restricted diet due to his diabetes.  The 
threshold question in this appeal for a higher disability 
rating, therefore, is whether there is a showing that the 
veteran's activities must be regulated as a necessary part of 
the medical treatment prescribed for controlling his 
diabetes.

There are many medical reports of record containing 
references to the veteran's diagnosed type I diabetes since 
it was first diagnosed, during service, in May 2003.  The 
Board's review of the evidence reveals that none of these 
medical reports show that the veteran's activities have been 
regulated as a part of the medically prescribed treatment for 
the disease.  The Board will discuss the reports which 
provide the most probative discussions of the veteran's 
medically prescribed treatment.  In this case, a selection of 
these reports are service medical records which somewhat 
predate the period of time for which service connection is in 
effect; nevertheless, the Board has reviewed these reports to 
seek any indication of medical regulation of activities 
associated with treatment of the veteran's diabetes 
pathology.

A May 2003 medical report from during the veteran's period of 
service shows the veteran's recently onset symptoms medically 
identified as type 1 diabetes.  This May 2003 report shows 
that the veteran was "given instructions in diabetic 
management," but there is no indication in this report of a 
prescribed regulation of the veteran's activities.

Service medical reports from June 2003 make repeated 
references to the veteran's exercise routine with no 
suggestion of any medical need to regulate those activities.  
Indeed, one of these June 2003 reports reflects that the 
treatment provider wanted to increase the veteran's energy 
level to encourage exercise.  An August 2003 service medical 
report makes another acknowledgment of the veteran's physical 
exercise without any suggestion of a need for medical 
restriction.  September 2003 service medical records refer to 
the veteran's "strenuous exercise plan" without medical 
objection or concern; the records reflect that the veteran 
was evaluated as having exercise-induced asthma at this time 
but without any medically prescribed regulation of activities 
related to his diabetes.

A March 2004 service medical report shows that the veteran's 
diabetes was being treated with medications, including 
insulin, at that time.  The report indicates that the veteran 
"has hypoglycemic episodes some of which are 
unpredictable."  This report's discussion of the veteran's 
health and his treatment regiment makes no indication of an 
actual or a required regulation of the veteran's activities.

An April 2004 service medical report shows that a treating 
physician identified a deficiency in the veteran's insulin 
treatment and recommended a change to an insulin pump for 
treatment.  The report does not indicate any need to regulate 
activities; in fact, this report comments that the veteran 
"gets regular exercise" without making any suggestion that 
this should be restricted.

A July 2004 service medical report shows "well controlled" 
diabetes at that time with treatment notes indicating 
recommendations to adjust the insulin pump, among other 
things, but no suggestion of a need to regulate activities.  
Indeed, the remainder of this medical report shows that 
during the same consultation the veteran was "highly advised 
to start an exercise program" to treat his obesity.  This 
strongly suggests that there was no implicit medical 
restriction of the veteran's activities due to his diabetes.  
The Board further observes that the veteran's back condition 
was addressed during this July 2004 consultation, and a 
recommendation of "activity as tolerated" was made at that 
time.  This further suggests that, while the veteran may have 
been limited by pain from his back condition, his activity 
level was not otherwise medically restricted.

An October 2004 service medical report, pertaining to a 
diabetes follow-up consultation, reveals that the veteran 
informed the treatment provider that he exercised 3 times per 
week.  The report contains no indication of a medical 
objection to this routine nor does the report otherwise 
reflect any medical regulation of the veteran's activities.  
The report indicates that the veteran was "overall doing 
very well" at that time and the report details the veteran's 
diabetes treatment without reference to any need for 
regulation of activities.

A January 2005 service medical report from another diabetes 
consultation shows the veteran's diabetes as "well 
controlled on insulin pump," without any suggestion of 
medical regulation of activities.

The veteran underwent a VA examination in April 2005.  The 
April 2005 examination report addresses diabetes, but as the 
examination was conducted in connection with the original 
service connection claim, the report does not focus upon the 
clinical severity of the diabetes.  Nevertheless, the Board 
does observe that the April 2005 VA examination report 
discusses the veteran's diabetes pathology and his prescribed 
treatment plan with absolutely no indication of a medical 
need to regulate the veteran's activities.

Private medical reports are of record, and these reports 
primarily deal with treatment for the veteran's back pain 
during the years 2004-2006.  The records from Sidney Health 
Center do include some reference to treatment for diabetes, 
generally involving arrangements for the veteran's insulin 
pump in 2006.  The Board has reviewed all of these records 
and find no suggestion of a medical restriction of the 
veteran's activities due to diabetes.  The reports associated 
with treatment for the veteran's back pain, including one 
dated March 2006, reflect that the veteran was limited 
somewhat by his back symptoms but treatment sought to meet 
the veteran's goal to "Return to a normal active 
lifestyle."  These private medical records provide no 
evidentiary basis for finding that the veteran's diabetes has 
resulted in medically prescribed regulation of the veteran's 
activities.

VA treatment reports from late 2006 and early 2007 contain no 
indication of any medical regulation of activities associated 
with the veteran's diabetes treatment.  A May 2007 VA 
treatment report comments that the veteran "had good 
control" of his diabetes in the past and "also was very 
active at that time ...."  The report goes on to describe that 
in 2005 the veteran suffered an "injured back, now has 
herniated disk and has become less active [secondary to] 
pain."  The report describes a recently "futile battle in 
controlling his sugars" but offers no suggestion that 
excessive activity is a cause and, moreover, the report 
offers no suggestion that medical regulation of activities 
was recommended.  Medical management plans are discussed in 
the May 2007 notes and feature proposed adjustments to the 
veteran's insulin pump and medications.  Once again, the 
Board notes no indication of any medical restriction of 
activities in these notes.

The veteran underwent a VA examination to evaluate his 
diabetes in connection with this appeal for an increased 
rating in March 2007.  The report from this examination is of 
record and, significantly, has been supplemented by the RO's 
April 2007 and May 2007 follow-ups with the examiner to 
obtain clarification of the examiner's medical conclusions.  
The March 2007 report shows that the examiner reviewed the 
claims file and interviewed the veteran thoroughly.  Thus, 
the competent conclusions of this medical professional are, 
in the Board's view, highly probative to this claim.  The 
examiner explains in the April 2007 addendum to the VA 
examination report that "Even though the veterans diabetes 
is poorly controlled he reports his physical activity is 
diminished, primarily due to low back condition."

In the April 2007 addendum, the examiner also acknowledges 
the veteran's report of cognitive difficulty associated with 
the diabetes, and the examiner explains that "this is likely 
due to chronically high blood sugars."  In turn, the 
examiner explains that "Poor diabetic control is thought to 
be due to lack of education or a compliance issue."  In May 
2007, the RO contacted the examiner for further clarification 
as to the clinical severity of the veteran's diabetes 
pathology.  Significantly, it is noted that "Examiner 
clarified/verified that there is no current medical evidence 
or clinical finding that shows that the veteran must restrict 
his physical activity due to his diabetes."  Moreover, 
"Physical activity is not currently shown to be the cause of 
any problems with control of blood sugars."  Finally, "Any 
current problems related to diabetic control are the result 
of lack of education or noncompliance and not due to the 
severity of the underlying diabetic disease."

The examiner goes on to acknowledge that the veteran's 
diabetes may worsen in the future without compliance with 
prescribed treatment, but examiner's conclusion is clear in 
expressing that the current severity of the veteran's 
diabetes does not warrant any medically prescribed 
restriction of activities.  The Board finds that this is a 
competent conclusion of a medical professional, presented 
with a detailed and persuasive rationale.  The VA examiner's 
medical findings and professional opinion, as expressed in 
the March, April, and May 2007 reports, must be accorded 
substantial probative weight.

The Board acknowledges the veteran's own contention, 
including as presented during his June 2007 hearing 
testimony, that the severity of his diabetes is greater than 
is reflected by his currently assigned rating.  However, 
while the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding the clinical severity 
of his diabetes pathology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board must rely upon the conclusions of 
trained medical personnel when considering evidence of 
diagnosis and clinical severity.  The record reflects that 
none of the medical professionals who have performed 
treatment and consultation regarding the veteran's diabetes 
has provided any opinion suggesting a need for medical 
regulation of activities.  The VA examination report with 
subsequent addenda from 2007 specifically addresses the issue 
in this case and clearly indicates that there is no current 
medical need for regulation of the veteran's activities in 
connection with diabetes treatment.  No competent evidence 
contradicts this medical conclusions; therefore, the weight 
of the evidence is against finding such medical regulation of 
activities.

The Board also acknowledges that the veteran has argued, 
during his June 2007 hearing, that the need to closely 
monitor his diet constitutes a medical regulation of his 
activities.  However, the Board finds that a restricted diet 
is clearly contemplated by the rating criteria for assignment 
of the veteran's current 20 percent rating; the type of 
medical regulation of activities contemplated in the criteria 
for a higher rating does not include such dietary 
restrictions.

Finally, the Board has considered whether the veteran was 
entitled to 'staged' ratings for his service-connected type I 
diabetes as prescribed by the Court in Fenderson v. West, 12 
Vet. App. 119 (1999).  However, at no time since service 
connection was granted has the service-connected type I 
diabetes been more disabling than as currently rated.

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to an initial 
evaluation in excess of 20 percent for type I diabetes.  In 
making this decision, the Board has considered the benefit-
of-the-doubt doctrine; however, as the evidence is not 
equally-balanced, in this regard, it does not apply.  Gilbert 
v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 5107(b).

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  In this regard, the Board 
acknowledges that the veteran has reported some perceived 
diminishment of his mental acuity in school and he has 
required regular consultations with medical professionals to 
treat his diabetes.  This does not rise to the level of 
marked interference with employment.  The evidence also does 
not show frequent periods of hospitalization due to the type 
I diabetes.  For this reason, the current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his type I diabetes.  Having reviewed 
the record with these mandates in mind, the Board finds no 
basis for further action on this question.


ORDER

Entitlement to a rating in excess of 20 percent for type I 
diabetes is denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


